Citation Nr: 1431307	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  07-23 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for pulmonic stenosis with anxiety reaction.


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney at law


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army from March 1963 to March 1965. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

In an August 2012 decision, the Board denied an increased rating in excess of 30 percent for pulmonic stenosis with anxiety reaction.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court), which in July 2013, based upon a Joint Motion for Partial Remand (Joint Motion), vacated the Board's determination and remanded the matter for further consideration.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The July 2013 Joint Motion found that the Board failed to provide an adequate statement of reasons or bases to support its denial of an increased evaluation in excess of 30 percent for pulmonic stenosis with anxiety reaction.  More specifically, the Board failed to consider 38 C.F.R. § 4.126(d), which would have required a determination as to whether anxiety was a dominant aspect of the Veteran's service-connected disability.  The Joint Motion instructed that remand was required for readjudication and any development deemed necessary.

The claims file indicates that the Veteran last underwent a VA mental disorders examination in April 2011.  The examiner diagnosed the Veteran with anxiety disorder, NOS.  The examiner repeated the finding of a previous May 2007 examination, which found that although the Veteran remained without formal psychiatric treatment for many years, his symptoms remain present, and "manifested individually from the manifestation of, and/or symptoms of, his service-connected arteriosclerotic heart disease condition."  However, the opinion is unclear, and does not 
explain whether the Veteran's currently diagnosed anxiety disorder is related to his service-connected pulmonic stenosis with anxiety reaction.  As such, a new VA examination and opinion is warranted.       

Additionally, subsequent to the July 2013 Joint Motion, in June 2014, the Veteran, through his representative, submitted lay statements from the Veteran's wife and older brother, regarding his long history of psychiatric problems.  Both statements are written in Spanish.  The Veteran's representative has expressly stated that the Veteran does not waive initial consideration of this evidence by the Agency of Original Jurisdiction (AOJ).  On remand, the lay statements should be translated from Spanish to English, and the RO should consider this additional information in the first instance.  38 C.F.R. §§ 19.37, 20.1304.  

Also, the record indicates that the Veteran has been receiving treatment from the VAMC in San Juan.  The most recent VA treatment records contained in the claims file date back to March 2009.  Updated VA treatment records, from March 2009 to present, should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain certified, written translations from Spanish to English of the two lay statements from the Veteran's wife and older brother, submitted in June 2014 (contained in volume 3 of the Veteran's paper claims file).  Include the translations with the other evidence of record.

2.  Obtain updated complete VA treatment records from the VA medical center in San Juan, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of March 2009 to the present.

3.  After completion of the foregoing, schedule the Veteran for a VA mental disorders examination for the purpose of determining the severity of his anxiety disorder, NOS.  All indicated studies, should be conducted.  The entire claims folder must be made available to and reviewed by the examiner.  The examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.

The examiner should document all subjective and objectively observed symptoms, and assign all appropriate diagnoses to those symptoms based on the DSM-IV criteria.  If more than one diagnosis is appropriate, the examiner should differentiate which symptoms are associated with which diagnosis and assign a separate GAF score to each disorder.  If the examiner is unable to separate out the effects of the Veteran's anxiety disorder from any other psychiatric disorders, he/she should expressly state so.

The examiner should also state whether the Veteran's current anxiety disorder is attributable to his service-connected pulmonic stenosis with anxiety reaction, or a separate and distinct disability.  The examiner should provide a through and complete rationale for any opinion rendered.    

4.  Following completion of the above development requested, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his representative, if any, should be provided with a supplemental statement of the case and an appropriate period of time allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



